Citation Nr: 1537239	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-20 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as due to Agent Orange exposure and as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.  He was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that denied service connection for hypertension and residuals of transient ischemic attack (TIA) or stroke, as secondary to hypertension.  

This case was remanded in February 2014 and February 2015.  

A Board videoconference hearing was held in January 2013 and a hearing transcript could not be produced due to technical difficulty.  The Veteran did not reply to Board correspondence offering him a new hearing, and accordingly, his hearing request is deemed withdrawn.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As pointed out in the prior remand, the Veteran underwent a VA examination in April 2014 to obtain an opinion as to the etiology of his hypertension.  The examiner was of the opinion that the Veteran's hypertension is not at least as likely as not the result of his presumed exposure to Agent Orange in Vietnam.  As rationale, the examiner referred to the VA guidelines citing the fact that "hypertension is not listed as systems or organ [that] may be affected by exposure to Agent Orange."  

In formulating her opinion, the Board noted that it appeared that the VA examiner relied on the Institute of Medicine of the National Academy of Sciences (NAS) report to provide a negative linkage opinion.  This is the report VA uses to establish which diseases should be presumptively service connected.  38 U.S.C. § 1116(2).  The Board pointed out that the United States Court of Appeals for Veterans Claims (Court) held in Polovick v. Shinseki, 23 Vet.App. 48, 52-53 (2009):  "To [deny] service connection ... on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  23 Vet.App. at 55.  

As such, the Boarded remanded the case for an additional opinion that would take into account the Veteran's personal circumstances and/or how the recognized risk factor(s) apply in his case.  

A VA examination was conducted in March 2015; however, the physician again used the study as rationale for his conclusion.  As pointed out in the prior remand, the study was sanctioned to determine whether hypertension was a "presumptive disease".  The fact that service connection is not available on a presumptive basis does not preclude a Veteran from establishing direct service connection, with proof of actual or direct causation.  In claims involving direct service connection based on herbicide exposure, other factors may affect the analysis, such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner.  

In other words, the physician should determine in this specific case, whether hypertension is related to his Agent Orange exposure, regardless of the study.  Whether the opinion is positive or negative, the physician should give complete rationale for either determination as it pertains to Agent Orange exposure.  However, the conclusion may not be based solely on the fact that the NAS study did not conclude that there was positive link between hypertension and Agent Orange exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims folder to the doctor that conducted the March 2015 review for an addendum opinion (or, if unavailable, to another appropriate VA reviewer).   

The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is etiologically related to his active service, to specifically include his presumed exposure to Agent Orange based.  

In providing this opinion, the physician should indicate his/her consideration of the 2007 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not yet added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).  

If the physician concludes that the Veteran's hypertension is not etiologically related to his in-service exposure to Agent Orange, that conclusion may not be based solely on the fact that the NAS study did not conclude that there was positive link between hypertension and Agent Orange exposure.  As explained above, that is the report VA uses to establish which diseases should be presumptively service connected.  "To [deny] service connection ... on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  See Polovick v. Shinseki, 23 Vet.App. at 55.  

In other words, the physician should determine in this specific case, whether the Veteran's hypertension is related to his Agent Orange exposure, regardless of the NAS study that did not conclude that there was positive link between hypertension and Agent Orange exposure.  The physician must take into account the Veteran's personal circumstances and how the recognized risk factor(s) apply in his particular case.  Other factors may affect the analysis, such as whether the examiner finds studies persuasive, whether there are other risk factors that might be the cause of the Veteran's hypertension, whether his hypertension manifested itself in an unusual manner, etc.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

2.  Next, review the VA examiner's opinion.  If the report does not include adequate responses to the specific opinion(s) requested, it must be returned to the providing examiner for corrective action.  

3.  Finally, readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative, if any, should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




